J-S28018-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF Z.S., A MINOR           :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: C.S., MOTHER                    :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 1098 EDA 2021

                 Appeal from the Decree Entered April 8, 2021
    In the Court of Common Pleas of Montgomery County Orphans’ Court at
                             No(s): 2020-A0115


BEFORE:      BOWES, J., DUBOW, J., and PELLEGRINI, J.*

MEMORANDUM BY DUBOW, J.:                             Filed: December 23, 2021

        C.S. (“Mother”) appeals from the Decree entered on April 8, 2021, by

the Court of Common Pleas of Montgomery County, involuntarily terminating

her parental rights with respect to her son, Z.S. (“Child”), born in July 2016.1

Because the record supports the decision of the orphan’s court, we affirm the

Decree.

SUMMARY OF FACTS AND PROCEDURAL HISTORY

        We glean the following factual and procedural history from the Orphans’

Court’s opinion and the certified record. In May 2017, the Montgomery County

Office of Children and Youth (“OCY”) began providing services to this family

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 The Orphans’ Court also terminated the parental rights of Child’s unknown
father. No unknown father appealed the termination of his parental rights or
otherwise participated in this appeal.
J-S28018-21


due to the “runaway behaviors” of Child’s older sister, M., who is not involved

in this appeal. See Exhibit OCY-1 (Juvenile Court Record); Exhibit OCY-10

(Case Timeline). OCY later received referrals in January 2018, which alleged

substance abuse by Mother. OCY conducted an unannounced visit at Mother’s

home on February 2, 2018, and Mother acknowledged engaging in heroin use.

This caused OCY to obtain protective custody of Child and place him in foster

care. The Juvenile Court adjudicated Child dependent by order dated February

13, 2018, and entered a dispositional order dated March 20, 2018. Child was

eighteen months old when OCY obtained protective custody and has remained

in foster care since that time.

      OCY subsequently prepared a series of Family Service Plan (“FSP”) goals

to aid Mother in reunifying with Child. In relevant part, these goals included

obtaining stable housing, participating in substance abuse treatment and drug

screens, participating in mental health treatment, attending parenting classes,

and attending all scheduled visits with Child. Mother struggled to comply with

her goals throughout 2018 and early 2019. Mother lacked employment and

failed to pay utility bills, resulting in OCY paying bills for her. Mother failed to

attend substance abuse treatment, produced positive drug screens for opiates

and benzodiazepines, and failed to provide OCY with documentation that she

was participating in mental health treatment. OCY attempted to assist Mother

by providing her with additional intensive services, but she was noncompliant.

Mother also missed approximately half of her scheduled phone calls with Child.


                                       -2-
J-S28018-21


Nonetheless, Mother made sufficient progress toward reunification that Child

returned to her care Monday through Friday on August 5, 2019.

      Mother’s progress ended shortly thereafter, on August 21, 2019, when

she produced a positive drug screen for methamphetamines. Mother began

receiving only supervised visits with Child, followed by virtual visits due to the

COVID-19 pandemic. Mother’s attendance at visits was inconsistent, with her

attendance at virtual visits being particularly poor. Mother failed to attend

twelve out of thirty-three virtual visits scheduled between March 2020 and

September 2020. Meanwhile, Mother did not obtain employment or stable

housing during Child’s dependency and had to search for new housing because

her landlord was terminating her lease. She produced positive drug screens

for substances including benzodiazepines, morphine, methamphetamines, and

benzoylecgonine though the end of 2019 and the beginning of 2020. Mother

completed an inpatient substance abuse program during the summer of 2020

but later refused to participate in the recommended outpatient treatment and

produced a positive drug screen for marijuana. She also failed to document

consistent mental health treatment. In the end, Mother completed parenting

classes but otherwise failed to comply with her goals.

      On August 26, 2020, when Child was three and one half years old, OCY

filed a Petition to terminate Mother’s parental rights to Child involuntarily. The

Orphans’ Court held a hearing on the Petition on January 25, 2021, and March




                                      -3-
J-S28018-21


25, 2021, when Child was approximately four and one-half years old.2 OCY

presented the testimony of independent living coordinator, Sarah Guellar;

intensive services specialist, Elizabeth Matthews; Justice Works Youth Care

family resource specialist, Elise Torres; psychologist, Stephen Miksic, Ph.D.;

Child’s foster mother, C.L.; and caseworker, Jessica Wilson.           Mother,

represented by counsel, testified on her own behalf.

       At the conclusion of the testimony, the Orphans’ Court announced that

it would terminate Mother’s parental rights to Child involuntarily. The court

entered a Decree memorializing its decision on April 8, 2021, citing 23 Pa.C.S.

§ 2511(a)(1), (2), (8) and (b). Thereafter, Mother filed a timely Notice of

Appeal and Concise Statement of Errors Complained of on Appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).

ISSUES ON APPEAL

       Mother now raises the following claims for our review:

       1. The [Orphans C]ourt erred in finding clear and convincing
       evidence to terminate [] Mother’s parental rights under 23 Pa.
       C.S. §2511(a)[(]1[)].

       2. The [Orphans C]ourt erred in finding clear and convincing
       evidence to terminate [] Mother’s parental rights under 23 Pa.
       C.S. §2511(a)[(]2[)].

       3. The [Orphans’ C]ourt erred in finding clear and convincing
       evidence to terminate [] Mother’s parental rights under 23 Pa.
       C.S. §2511(a)[(]8[)].


____________________________________________


2The court found that there was no conflict between Child’s best interests and
Child’s legal rights. Lara Kash, Esq., represented Child.

                                           -4-
J-S28018-21


      4. The [Orphans’ C]ourt erred in finding clear and convincing
      evidence to terminate [] Mother’s parental rights under 23 Pa.
      C.S. §2511(b).

Mother’s Brief at 8.

LEGAL ANALYSIS

      When reviewing a decree involuntarily terminating parental rights, this

Court must accept the findings of fact and credibility determinations of the

Orphans’ Court if the record supports them. In re T.S.M., 71 A.3d 251, 267

(Pa. 2013). If the record supports the factual findings, appellate courts then

determine if the Orphans’ Court made an error of law or abused its discretion.

Id. Where the competent record evidence supports the court’s findings, we

must affirm the Orphans’ Court decree even though the record could support

an opposite result. In re Adoption of Atencio, 650 A.2d 1064, 1066 (Pa.

1994).

      “The [Orphans’ C]ourt is free to believe all, part, or none of the evidence

presented, and is likewise free to make all credibility determinations and

resolve conflicts in the evidence.” In re M.G., 855 A.2d 68, 73–74 (Pa. Super.

2004) (citations omitted). This Court defers to the Orphans’ Court, as it often

has “first-hand observations of the parties spanning multiple hearings.” In re

T.S.M., supra at 267 (citations and quotation marks omitted). Importantly,

“[t]he court cannot and will not subordinate indefinitely a child’s need for

permanence and stability to a parent’s claims of progress and hope for the

future. Indeed, we work under statutory and case law that contemplates only


                                      -5-
J-S28018-21


a short period of time . . . in which to complete the process of either

reunification or adoption for a child who has been placed in foster care.” In

re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super. 2006) (emphasis in

original; citations omitted).

      In addressing petitions to terminate parental rights involuntarily, the

Adoption Act requires the Orphans’ Court to conduct a bifurcated analysis.

See 23 Pa.C.S. § 2511(a) and (b). The court first focuses on the conduct of

the parent, and if the party seeking termination presents clear and convincing

evidence that the parent’s conduct meets one of the grounds for termination

set forth in Section 2511(a), the court will then analyze whether termination

of parental rights will meet the needs and welfare of the child, i.e., the best

interests of the child, pursuant to Section 2511(b). The court must examine

the existence of the child’s bond with the parent, if any, and the potential

effect on the child of severing such bond. In re L.M., 923 A.2d 505, 511 (Pa.

Super. 2007). As this Court has emphasized, “a parent’s basic constitutional

right to the custody and rearing of his or her child is converted, upon the

failure to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.” In re B.,N.M., 856 A.2d 847, 856 (Pa. Super. 2004), appeal

denied, 872 A.2d 1200 (Pa. 2005) (citation omitted).

      While the Orphans’ Court here found that OCY met its burden of proof

under 23 Pa.C.S. § 2511(a)(1), (2), (8), and (b), we need only agree with the


                                      -6-
J-S28018-21


court’s decision as to any one subsection of Section 2511(a), as well as Section

2511(b), to affirm the termination of parental rights. In re B.L.W., 843 A.2d

380, 384 (Pa. Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa.

2004).

Termination Pursuant to Section 2511(a)(2)

      We first conclude the Orphans’ Court properly exercised its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2). Section

2511(a)(2) provides for termination of parental rights where the petitioner

demonstrates by clear and convincing evidence that “[t]he repeated and

continued incapacity, abuse, neglect or refusal of the parent has caused the

child to be without essential parental care, control or subsistence necessary

for his physical or mental well-being and the conditions and causes of the

incapacity, abuse, neglect or refusal cannot or will not be remedied by the

parent.” 23 Pa.C.S. § 2511(a)(2); In re Adoption of S.P., 47 A.3d 817, 827

(Pa. 2012) (citations omitted).

      The grounds for termination of parental rights under Section 2511(a)(2)

due to parental incapacity are not limited to affirmative misconduct; those

grounds may also include acts of refusal and incapacity to perform parental

duties.   In re S.C., 247 A.3d 1097, 1104 (Pa. Super. 2021), reargument

denied (Mar. 10, 2021) (quoting In re Adoption of C.D.R., 111 A.3d 1212,

1216 (Pa. Super. 2015)). We have long recognized that a parent is required

to make diligent efforts towards the reasonably prompt assumption of full


                                     -7-
J-S28018-21


parental responsibilities. Matter of Adoption of M.A.B., 166 A.3d 434, 443

(Pa. Super. 2017) (quoting In re N.A.M., 33 A.3d 95, 100 (Pa. Super. 2011)).

At a termination hearing, the Orphans’ Court may properly reject as untimely

or disingenuous a parent’s vow to follow through on necessary services when

the parent failed to co-operate with the agency or take advantage of available

services during dependency proceedings. In re S.C., supra at 1105 (quoting

In re Z.P., 994 A.2d 1108, 1118 (Pa. Super. 2010), reargument denied (May

28, 2010)).

      In this case, Mother contends she has been making “significant strides”

to correct the circumstances resulting in Child’s placement. Mother’s Brief at

9-10. She asserts that she underwent substance abuse treatment, provided

negative drug screens, maintained suitable housing, and participated in virtual

visits with Child. Id. at 9-10, 17-18. Mother insists she would have made

even greater progress toward reunification with Child if not for the COVID-19

pandemic and the obstacles it posed. Id. at 9-10. She emphasizes that her

visits with Child were more consistent when they were in-person and proposes

it was “unfair” for OCY to file its termination petition approximately six months

after the pandemic started, as she was unable to have in-person visits during

nearly that entire six months. Id. at 14-16. Mother further emphasizes the

testimony of the psychologist, Dr. Miksic, who spoke positively regarding

Mother’s efforts at maintaining sobriety and reunifying with Child. Id. at 16-

17.


                                      -8-
J-S28018-21


      The Orphans’ Court concluded that Mother lacked the capacity to parent

Child. Orphans’ Court Opinion, 5/24/21, at 13. Importantly, and contrary to

Mother’s contentions, the court determined Mother failed to comply with her

FSP goals and could not provide for Child’s most basic needs. Id. The court

found Mother failed to attend mental health treatment and failed to maintain

stable housing. Id. at 12. The court also observed Mother made no efforts

to obtain employment or to apply for Social Security disability benefits during

Child’s placement. Id.

      The Orphans’ Court explained its most critical considerations, however,

were Mother’s failure to meet Child’s needs while he was residing in her home

Monday through Friday in August 2019 and her failure to attend visits with

Child. Id. The court quoted its comments on the record at the conclusion of

the hearing on March 25, 2021, in which it emphasized these considerations.

Id. at 12-13. The court noted that Mother had the opportunity to parent Child

while he was in her home, but she failed to make him available for daycare,

failed to take him to a medical appointment, and simply “couldn’t do it.” Id.

at 12 (quoting N.T., 3/25/21, at 76-77). Regarding Mother’s failure to attend

visits, the court explained, “[i]t is inexcusable to have a child relying upon you

just not to show up, and Mom’s biggest problem is she lacks the ability to

even show up for [Child] when it is needed.” Id. at 13 (quoting N.T., 3/25/21,

at 77).




                                      -9-
J-S28018-21


      It is important to add that, while Mother attempts to blame her failures

on the COVID-19 pandemic, her progress toward reunification deteriorated

starting with a positive drug screen in August 2019, long before the pandemic

began. Moreover, Dr. Miksic did not testify as positively regarding Mother as

her brief suggests. Dr. Miksic explained he performed psychological parenting

evaluations of Mother in August 2019 and December 2020, followed by a

“virtual observation” of a visit between Mother and Child in December 2020.

N.T., 1/25/21, at 150. While he acknowledged Mother showed improvement

over time and had made “tremendous efforts” toward achieving reunification

with Child, he explained that her prognosis was “poor” because of her “failed

rehabilitation attempts and continuing difficulties with organization of her

lifestyle and critical meeting and appointments.” Id. at 154-55, 159, 162. As

a result, Dr. Miksic’s testimony belies, rather than supports, Mother’s claim.

      Having reviewed the record, we conclude it supports the findings of the

Orphans’ Court that Mother has not provided Child with essential parental

care, control, and subsistence necessary for his mental and physical wellbeing,

and that Mother is unable to remedy the causes of her parental incapacity,

neglect, or refusal any time in the foreseeable future. Thus, Mother is not

entitled to relief.

Termination Pursuant to Section 2511(b)

      We further conclude, pursuant to Section 2511(b), that the Orphans’

Court properly determined termination of Mother’s parental rights would be in


                                    - 10 -
J-S28018-21


the best interests of Child. With respect to Section 2511(b), the court must

consider whether termination of parental rights would best serve Child’s

developmental, physical, and emotional needs and welfare. See 23 Pa.C.S.

§ 2511(b). “In this context, the court must take into account whether a bond

exists between child and parent, and whether termination would destroy an

existing, necessary and beneficial relationship.” In re Z.P., supra at 1121.

The court may equally emphasize the safety needs of the child and consider

intangibles, such as the love, comfort, security, and stability the child might

have with the foster parent. See In re N.A.M., supra at 103. Ultimately,

the concern is the needs and welfare of a child. In re Z.P., supra at 1121.

      Mother argues she and Child share a significant bond. Mother’s Brief at

20. She maintains she lived with Child and was his exclusive caregiver for the

early part of his life. Id. Mother once again emphasizes the testimony of Dr.

Miksic, who opined Child recognizes Mother as “‘an important and reinforcing

individual in his life[.]’” Id. (quoting N.T., 1/25/21, at 162).

      The Orphans’ Court rejected Mother’s argument, finding that Mother and

Child share a “weak bond,” the severance of which would not be detrimental

to Child. Orphans’ Court Opinion, 5/24/21, at 14-15. The court observed that

Child enjoys seeing Mother but does not suffer any negative impact if Mother

fails to attend visits or when his visits with Mother end. Id. at 15. The court

concluded Child has been out of Mother’s care for over three years, and that

Mother cannot or will not meet Child’s needs. Id.


                                     - 11 -
J-S28018-21


      The Orphans’ Court further found that Child is happy in his foster home

and shares a bond with his foster parents. Id. The court emphasized that

Child’s negative behaviors “are regulated” in the foster home, and that Child’s

foster parents provide for his developmental, physical, and emotional needs.

Id. The court concluded termination of Mother’s parental rights will provide

Child with the benefit of a permanent and stable placement. Id.

      Finally, we add once again that Dr. Miksic’s testimony belies, rather than

supports, Mother’s claim. While Dr. Miksic testified Mother and Child share a

bond, he opined it is a “weak” bond “because they have not spent a significant

amount of time together since [Child] was 18 months old with [Mother] in a

primary caretaking role[.]” N.T., 1/25/21, at 162. Further, while Dr. Miksic

acknowledged that Child recognized Mother as “an important and reinforcing

individual in his life,” he explained that Child’s relationship with Mother “is not

of the type of dependent relationship between a child and a parent that would

cause him permanent or lasting emotional difficulty if their relationship did not

continue.” Id.

      Our review of the record supports the Orphans’ Court’s findings. We do

not discern an error of law or abuse of discretion with respect to the court’s

conclusion. Thus, we affirm the court’s determination that the involuntary

termination of Mother’s parental rights is in the best interests of Child.

      Decree affirmed.




                                      - 12 -
J-S28018-21


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/21




                          - 13 -